Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) An electrical heater comprising: a heating member including a thermally conductive sheath, a resistance heating element, a first lead, and a second lead, the resistance heating element being disposed within the sheath, the first and second leads being coupled to the resistance heating element and extending from a proximal end of the sheath; a cable including an insulating jacket, a first wire, and a second wire, the first and second wires being disposed within the insulating jacket and extending from a proximal end of the insulating jacket; and a connector coupling the heating member to the cable, the connector including: a first fitting including a first connecting portion and a head portion, the first connecting portion defining threads disposed about an axis, the head portion being axially adjacent to the first connecting portion, the head portion defining a slot open through an end of the head portion that is opposite the first connecting portion, the first fitting including a first central bore disposed about the axis, the first central bore being open to the slot and open through an end of the first connecting portion that is opposite the head portion, the proximal end of the sheath being received in the slot and welded to the first fitting, the first lead extending from the sheath into the first central bore, the second lead extending from the sheath into the first central bore; and a second fitting including a second connecting portion that defines threads threadably engaged with the threads of the first fitting, the second fitting 32Attorney Docket No.: 0100H-000427/US defining a second central bore disposed about the axis, wherein an end of the cable extends into the second central bore, the first wire is coupled to the first lead for electrical communication therewith, and the second wire is coupled to the second lead for electrical communication therewith.
The closest prior art of record Kirma et al. 5998772 “the first connecting portion defining threads disposed about an axis, the head portion being axially adjacent to the first connecting portion, the head portion defining a slot open through an end of the head portion that is opposite the first connecting portion, the first fitting including a first central bore disposed about the axis, the first central bore being open to the slot and open through an end of the first connecting portion that is opposite the head portion, the proximal end of the sheath being received in the slot and welded to the first fitting, the first lead extending from the sheath into the first central bore, the second lead extending from the sheath into the first central bore; and a second fitting including a second connecting portion that defines threads threadably engaged with the threads of the first fitting, the second fitting 32Attorney Docket No.: 0100H-000427/US defining a second central bore disposed about the axis, wherein an end of the cable extends into the second central bore, the first wire is coupled to the first lead for electrical communication therewith, and the second wire is coupled to the second lead for electrical communication therewith.“  Among other things, Kirma’s thermally conductive sheath 116 is made out of a plastic material (see col. 10, lines 29-33).  Therefore, the examiner knows no other reason to modify Kirma so that the thermally conductive sheath is welded to the first fitting and further modify Kirma to arrive at the claimed results of claim 1.
(Claim 18) A method of coupling a power cable to an electric heater member, the power cable including a first wire, a second wire, and an insulating jacket, the heater member including a resistance heating element, a sheath surrounding the resistance heating element, and first and second leads coupled to the resistance heating element and extending from a proximal end of the sheath, the method including: inserting the proximal end of the sheath into a slot of a first fitting so that the first and second leads extend through the first fitting; welding the sheath to the first fitting; inserting a portion of the cable through a tubular portion of a second fitting; coupling the first lead to the first wire; coupling the second lead to the second wire; threading the second fitting onto the first fitting; and crimping the tubular portion about the cable to secure the cable relative to the tubular portion.
The closest prior art of record Kirma et al. 5998772 does not teach “: inserting the proximal end of the sheath into a slot of a first fitting so that the first and second leads extend through the first fitting; welding the sheath to the first fitting; inserting a portion of the cable through a tubular portion of a second fitting; coupling the first lead to the first wire; coupling the second lead to the second wire; threading the second fitting onto the first fitting.”  Among other things, Kirma’s sheath 116 is made from a plastic material (see col. 10, lines 29-33).  Therefore, the examiner knows no other reason to modify Kirma so that the sheath is welded to the first fitting and further modify Kirma to arrive at the claimed results of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         05/30/2022